Citation Nr: 0820926	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-12 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for prostate cancer and its 
residuals, claimed as the result of exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Board notes that the veteran had requested a Board 
hearing in September 2007, but that shortly thereafter he 
withdrew his hearing request.  He has not expressed an 
interest in scheduling another hearing before the Board.  
Thus, his request for a hearing before the Board is 
considered to be withdrawn.  See 38 C.F.R. § 20.702 (2007).

In May 2008, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

The veteran did not incur prostate cancer and its residuals 
in service and this disorder is not due to exposure to 
ionizing radiation in service.  


CONCLUSION OF LAW

Service connection for prostate cancer and its residuals is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In a letter dated in February 2001, the RO included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary.  
Although the appellant did not receive complete 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

In the February 2001 correspondence, VA requested that the 
appellant sign and return authorization forms providing 
consent for VA to obtain his private medical records and that 
the appellant submit any evidence that the claimed conditions 
existed from service to the present time, any treatment 
records pertaining to the claim, and any medical evidence of 
current disabilities.  A December 2003 letter informed the 
veteran that resolution of his claim depended, in part, on 
radiation dose estimates. 

The March 2003 statement of the case and August 2007 
supplemental statement of the case provided the appellant 
with the relevant regulations for his service connection 
claim, as well as an explanation of the reason for the denial 
of the claim.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.  
The Board also notes that the veteran has illustrated 
throughout the course of his claim and appeal that resolution 
of this claim depends on medical evidence relating his 
claimed condition to exposure to ionizing radiation.  The 
Board thus finds that the veteran has demonstrated actual 
knowledge of the evidence and information necessary to 
substantiate his claim and that the presumption of prejudice 
has been rebutted.  Id.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned.  Dingess v 
Nicholson, 19 Vet. App. 473 (2006). 

VA has obtained service treatment records and the veteran has 
provided VA some private medical evidence.  VA has obtained 
radiation exposure estimates and medical opinions as to the 
etiology of his claimed disorder in relation thereto.  See 38 
C.F.R. § 3.311.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran alleges that his diagnosed prostate cancer and 
its residuals are associated with exposure to ionizing 
radiation in service while he was at Camp Desert Rock from 
November 1951 through June 1952.  A review of the claims file 
indicates that the veteran participated in operation TUMBLER-
SNAPPER, which involved atomic testing.  Thus, he was exposed 
to radiation. 


Service medical records, including the veteran's separation 
examination, were negative for complaints, diagnoses, or 
treatment related to prostate cancer.  Post-service medical 
records, particularly the records from Deaconess Medical 
Center, show that the veteran was first diagnosed as having 
adenocarcinoma of the prostate in August 1997 and in 
September 1997, he underwent a prostatectomy.  Records 
associated with this diagnosis and treatment note exposure to 
nuclear testing in service, but do not attribute this 
disorder thereto.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

First, a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i), (ii).  

Diseases specific to radiation-exposed veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma; 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) requires that bone cancer become manifest 
within 30 years after exposure, posterior subcapsular 
cataracts become manifest within 6 months or more after 
exposure, leukemia become manifest at any time after 
exposure, and that other diseases specified in 
section 3.311(b)(2) become manifest 5 years or more after 
exposure. 

Third, and notwithstanding the above, when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee, 
34 F.3d at 1043-1044.  Thus, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  

In March 2002, in accordance with applicable regulations, VA 
first obtained dose estimates of radiation from the Defense 
Threat Reduction Agency (DTRA), as well as medical opinions 
from the Under Secretary for Health concerning the 
relationship between the veteran's disability and his 
exposure to radiation in service.  See 38 C.F.R. § 3.311.  At 
this time, based upon the highest dose estimates provided, it 
was concluded that it was unlikely that the veteran's 
prostate cancer could be attributed to exposure to ionizing 
radiation in service.

In June 2007, VA once again obtained radiation dose estimates 
because the DTRA had raised its estimates in order to provide 
the maximum benefit of the doubt to claimants.  Once again, 
based upon the highest dose estimates provided, it was 
concluded that it was unlikely that the veteran's prostate 
cancer could be attributed to in-service exposure to ionizing 
radiation.  

In connection with his claim, the veteran submitted several 
articles.  These articles address a greater risk for 
incurrence of cancer among radiation-exposed veterans and 
civilians.  The veteran has also submitted personal 
statements, his own and those of his children, relating their 
belief of an association between prostate cancer and service, 
as well an absence of cancer in his family.  

Entitlement to service connection for prostate cancer and its 
residuals is not established.  With respect to establishing 
service connection on the basis of direct incurrence, the 
Board notes an absence of an in-service diagnosis of prostate 
cancer and that it was not until approximately 45 years after 
the veteran's discharge that he incurred prostate cancer.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, although it is conceded that the veteran was 
exposed to ionizing radiation in service and dose estimates 
were obtained, the opinions of record reflect that it is 
unlikely that prostate cancer is attributable to this 
exposure.  It has been determined by the VA Under Secretary 
for Health based upon the highest dose estimates from the 
DTRA that it is unlikely that the veteran's prostate cancer 
is related to his exposure to ionizing radiation.  As for 
establishing service connection on a presumptive basis, the 
Board notes that prostate cancer is not among the chronic 
diseases subject to presumptive connection or as due to 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309(d).  
Accordingly, for these reasons, the Board finds that the 
preponderance of the evidence is against the claim and it 
must be denied.  

In reaching this decision, the Board has considered the 
statements from the veteran and his children; however, as 
laypeople, they are not competent to provide probative 
evidence regarding the diagnosis or etiology of a disability.  
Espiritu v. Brown, 2 Vet. App. 492, 494 (1992).  Similarly, 
the Board notes that the submitted scholarly articles are 
irrelevant to the veteran's claim because they do not 
specifically address the facts of his case.  As such, these 
pieces of evidence are not competent probative medical 
evidence.



ORDER


Entitlement to service connection for prostate cancer and its 
residuals, claimed as the result of exposure to ionizing 
radiation, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


